Citation Nr: 1313869	
Decision Date: 04/25/13    Archive Date: 05/03/13

DOCKET NO.  03-22 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a sinus disorder, to include chronic sinusitis and allergic rhinitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Millikan, Counsel



INTRODUCTION

The Veteran served on active military duty from August 1980 to August 1983, from October 1991 to February 1992, and from September 1997 to September 2000.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2001 rating decision by the New York, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Board notes that the issue on appeal has been re-characterized to include sinusitis and allergic rhinitis.  The Veteran's initial claim for service connection was for sinusitis.  There are, however, multiple sinus-related diagnoses of record, including sinusitis and rhinitis.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (noting that a claim for service connection encompasses all pertinent symptomatology, regardless of how that symptomatology is diagnosed because a claimant generally is not competent to diagnose his or specific condition).  Accordingly, the Board finds that the issue is more properly characterized as a claim for entitlement to service connection for a sinus disorder. 


FINDINGS OF FACT

1.  The portion of the December 29, 2011 Board decision that addressed the Veteran's claim for entitlement to service connection for sinusitis, as written, constitutes a denial of due process. 

2.  The preponderance of the evidence of record demonstrates that a sinus disorder, to include chronic sinusitis and allergic rhinitis is related to active service.


CONCLUSIONS OF LAW

1.  The portion of the December 29, 2011 Board decision that addressed the issue of entitlement to service connection for sinusitis is vacated.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904(a) (2012). 

2.  A sinus disorder, including chronic sinusitis and allergic rhinitis was incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the claim for entitlement to service connection, because the claim is granted in full, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide the issue on appeal.  See 38 U.S.C.A. §§ 5103, 5103A, 5107(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2012).

Vacatur

An appellate decision may be vacated by the Board at any time upon the request of the Veteran or his representative, or on the Board's own motion when there has been a denial of due process.  38 C.F.R. § 20.904(a) (2012).  Here, the Board granted service connection for allergic rhinitis in a December 2011 decision.  The RO effectuated that grant in a December 2012 rating decision.  The Veteran's initial claim in September 2000 was for entitlement to service connection for sinusitis and the record contains evidence of sinusitis and rhinitis during the time period on appeal.  Although the Board decision contained an assessment that the preponderance of the evidence showed that there was not current sinusitis diagnosis, the decision did not contain a conclusion of law or an order in this regard.  As the issue was not expressly dealt with in the conclusions of law or the order, the Board finds that there has been a denial of due process as to that issue only.  Accordingly, in order to prevent prejudice to the Veteran, the portion of the December 29, 2011 decision of the Board granting entitlement to service connection for allergic rhinitis must be vacated, and a new decision will be entered as if that Board decision had never been issued. 


Service connection claim

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to establish service connection, the following must be shown:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Where there is a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (noting that the continuity of symptomatology provisions apply only to chronic conditions listed in 38 C.F.R. § 3.309).  

A layperson is competent to identify such disorders as varicose veins, tinnitus, and flat feet.  Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002); Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  A layperson is not competent to identify medical conditions that require scientific, technical, or other specialized knowledge, such as in identifying bronchial asthma.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Lay testimony, however, is competent to establish a diagnosis where the layperson is competent to identify the medical condition, is reporting a contemporaneous medical diagnosis, or describes symptoms that support a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

STRs are associated with the claims file.  In a July 1980 service entrance Report of Medical History (RMH), the Veteran denied sinusitis.  An October 1982 x-ray noted normal paranasal sinuses.  Several STRs note complaints of nasal discharge and a stuffy nose.  In a May 1983 RMH, the Veteran denied sinusitis.  In a May 1983 service discharge Report of Medical Examination (RME), there were normal nose and sinuses.  An August 1991 RME noted normal nose and sinuses.  In an August 1991 RMH, the Veteran denied sinusitis and ear, nose, and throat trouble.  In an April 1997 RME, there were normal sinuses and nose.  In an April 1997 RMH, the Veteran denied sinusitis.  

In a September 1997 service entrance RME, there were normal sinuses and nose.  In a September 1997 service entrance RMH, the Veteran denied sinusitis and ear, nose, and throat trouble.  A September 1998 STR included chronic sinusitis on a Master Problem List.  Acute sinusitis was noted in STRs dated in May, June, July, and September 1998.  Allergic rhinitis was assessed in an August 1998 STR.  An undated STR assessed sinusitis, resistant, chronic.  March and May 2000 STRs assessed sinusitis.  An August 2000 service discharge RME noted normal sinuses and nose.  In an August 2000 active service discharge RMH, the Veteran reported chronic sinusitis 1 to 2 times per month, hay fever, and allergic rhinitis.  

Post service discharge, in a March 2001 VA medical record, there was a history of chronic recurrent sinusitis and tonsillitis.  There was no evidence of acute sinusitis at that time.  Vasomotor rhinitis was diagnosed in September 2004, October 2004, December 2004, January 2005, and June 2005.  Sinusitis was diagnosed in January 2005.  In February 2005, the Veteran was evaluated for sinusitis.  There was no computed tomography (CT) scan evidence of sinus disease.  Physical examination showed allergic rhinitis.  A March 2005 VA record assessed allergic rhinitis.  Another March 2005 VA record noted that sinus x-rays showed prominence of the maxillary sinuses with no definite evidence of acute sinusitis seen.  A June 2005 VA record noted that physical examination showed no sinus disease.  

The Veteran underwent CT scans of the sinuses in May and December 2006.  There was no evidence of sinus disease.  In a June 2006 VA record, there was no sign of acute sinusitis.  In October and November 2006 VA records, the diagnosis was chronic rhinitis.  Another November 2006 VA record assessed chronic sinusitis and seasonal allergies.  February 2007 VA records noted postnasal drip with congestion.  A CT scan noted the sinuses were clear.  The Veteran reported post nasal drip since 1997.  VA records dated in 2008 diagnosed allergic rhinitis and chronic sinusitis/seasonal allergies.  A May 2009 VA record impression was chronic rhinosinusitis.  The provisional diagnosis was allergic rhinitis.  The Veteran reported constant rhinorrhea with a post-nasal drip for 22 years.  A March 2011 VA record noted a prior medical history of chronic sinusitis and seasonal allergies.  An October 2012 VA examination diagnosed chronic sinusitis, including ethmoid and maxillary sinusitis.  

The Board concludes that service connection for a sinus disability, including allergic rhinitis and sinusitis, is warranted.  First, there is a current sinus disability because the evidence of record demonstrates diagnoses of chronic sinusitis and allergic rhinitis.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  Although medical records assessed postnasal drip and congestion, those are symptoms and not separate disabilities.  Second, there are in-service diagnoses of a chronic sinus disability, as the STRs note diagnoses of chronic sinusitis and rhinitis.  38 C.F.R. § 3.303(b).  Although mere use of the word "chronic" in a diagnosis does not establish a chronic condition, the Board notes that there are multiple diagnoses of both conditions during service, such that a combination of manifestations sufficient to identify the disease entity are shown.  Thus, chronicity is established during service.  38 C.F.R. § 3.303(b).  

There is, therefore, a diagnosis of a chronic sinus disorder during service and a current diagnosis of a chronic sinus disability.  All subsequent manifestations of an in-service chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b); Walker, 708 F.3d at 1335.  "[T]here is no "nexus" requirement for compensation for a chronic disease which was shown in service, so long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease."  Walker, 708 F.3d at 1336.  Such is the case here.  The Veteran has provided competent and credible testimony that he's had sinus symptoms since his last period of service.  Additionally, the evidence of record does not suggest any other causes of the Veteran's current chronic sinusitis and allergic rhinitis.   

Accordingly, the preponderance of the evidence supports service connection for a sinus disability, to include chronic sinusitis and allergic rhinitis.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Service connection for a sinus disability, to include chronic sinusitis and allergic rhinitis, is granted, subject to the laws and regulations governing the payment of monetary benefits. 




____________________________________________
CHERYL MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


